Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on September 4, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent 10,136,407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1-4 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Qi, Gomez Diaz, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention as evidenced in the previous Office Actions.  However, Qi, Gomez Diaz, the other cited references, a thorough search in the art do not disclose or suggest receiving a tracking area update request message from a base station device; and transmitting, to the base station device, a control message after receiving the tracking area update request message, wherein the control message contains information indicating a second core network, the control message is configured for being used, by the base station device, for transmitting the tracking area update request message to a second core network device, and the first core network and the second core network exist within an identical PLMN.  In addition, Qi, Gomez Diaz, the other cited references, a thorough search in the art do not disclose or suggest transmitting a tracking area update request message to a first core network device comprised in a first core network; receiving a control message containing information indicating a second core network from the first core network device; and transmitting the tracking area update request message to a second core network device as a response to the control message, wherein the first core network and the second core network exist within an identical PLMN.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons, applicant’s claim amendments, and applicant’s arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited But Not Relied Upon
Mochizuki et al. (US Patent 9,820,254 B2) is concerned with a user equipment device that transmits a tracking area update request signal of the own device to a target second mobility management entity based on tracking area changes (Abstract).
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Brandt whose telephone number is (571) 270-1098.  The examiner can normally be reached on 7:30a.m. to 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
January 26, 2021